DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Orlick et al. (U.S. PG Pub 2012/0281028) teaches a method for driving a display panel (Figure 1, Elements 1 and 2), the method comprising: determining, by squaring (Figure 10, Element 51) input grayscale values (Element 50), input-side squared grayscale values (Paragraph 102) for pixels of input image data; generating output image data (Element LED Drive) by independently (Paragraphs 107 - 109) correcting (Paragraphs 116 - 118) the input-side squared grayscale values (Paragraph 102) based on correction values; and driving the display panel (Elements 1 and 2) based on the output image data (Element LED Drive).
Asari et al. (U.S. Patent No. 5,644,329) teach calculate input-side squared grayscale values (Element 51) associated with the respective N bit data of the input image, correction values (Element g’kj) associated with the M corresponding bit data from a correction parameter (Element dki) determined in response to a gamma value set and the input greyscale values (Element Gij), and output image data (Element not labeled, but is the data going into the column signal generator (Element 6).) by processing the input-side squared grayscale values (Element 51) based on the correction values (Element g’kj)
However, the prior art of record fails to disclose at least “determining, by squaring input grayscale values, input-side squared grayscale values for pixels of input image data, wherein squaring the input grayscale values comprises squaring a first input grayscale value of the input grayscale values and squaring a second input grayscale value of the input grayscale values; calculating a first processed grayscale value based on the first squared input grayscale value and the second squared input grayscale value; generating output image data by independently correcting the input-side squared grayscale values based on correction values; and driving the display panel based on the output image data” in combination with the limitations of Claim 1.  Claims 8 and 15 are allowed for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barrett, Jr. (U.S. Patent No. 5,563,623) and Orlen et al. (U.S. Patent No. 5,598,179) disclose an active addressed display which responds to the root mean square (Seen Figure 8 and Figure 7 respectfully) which contains steps similar to the instant application in order to reduce memory requirements and power consumption.
Mollenkopf (U.S. Patent No. 6,496,536) discloses a power system that squares the multi-bit input signal (Seen in Figure 2B).
Jun et al. (U.S. PG Pub 2012/0210009) and Jun et al. (U.S. PG Pub 2022/0208069) disclose an image processing device that squares greyscale values in a manner similar to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625